                  Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 1 of 24




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION



 S3G TECHNOLOGY LLC,
                                                            Case No. 6:20-CV-42
                       Plaintiff,
                                                            JURY TRIAL DEMANDED
              v.

 QV21 TECHNOLOGIES, INC.,

                       Defendant.



                             COMPLAINT FOR PATENT INFRINGEMENT

             Plaintiff S3G Technology LLC (“S3G”) alleges as follows for its complaint against

Defendant Qv21 Technologies, Inc. (“Defendant” or “Qv21”):

                                       JURISDICTION AND VENUE

             1.       This is an action for patent infringement in violation of the Patent Act of the

United States, 35 U.S.C. §§ 1 et seq.

             2.       This Court has original and exclusive subject matter jurisdiction over patent

infringement claims for relief under 28 U.S.C. §§ 1331 and 1338(a).

             3.       The Court has specific and general personal jurisdiction over Defendant pursuant

to due process and/or the Texas Long Arm Statute, due at least to Defendant’s substantial

business in this forum, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or

deriving substantial revenue from goods and services provided to individuals in Texas and in this

District.



                                                        1

67406264v2
                  Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 2 of 24




             4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b) because,

among other things, Defendant is subject to personal jurisdiction in this judicial district,

Defendant has a regular and established place of business in Texas and in this judicial district,

Defendant has purposely transacted business involving the use of the accused products in this

judicial district, and sales to one or more customers in Texas, and certain of the infringing acts

complained of herein occurred in this judicial district.

                                                  PARTIES

             5.       S3G is a limited liability company organized under the laws of the State of

California with its principal place of business in Foster City, California. S3G has been, and

continues to, develop technology-based solutions that facilitate economic empowerment and

development. For example, S3G is developing mobile solutions that enable the authenticated

access to different types of spaces, including to buildings and portions thereof. The information

that S3G’s technology solutions may collect and maintain about its users further enable the

delivery of educational and other services that may help these users to emerge from poverty and

change their lives and those of their families. In connection with its mobile solutions, S3G has

obtained patents covering its technology both in the United States and worldwide. For example,

its patent portfolio includes additional granted patents and pending applications in Mexico,

Brazil, Nicaragua, Costa Rica, India, Philippines and Indonesia. S3G is a Massachusetts Institute

of Technology (MIT) Computer Science and Artificial Intelligence Lab (CSAIL) Startup, and is

a member of MIT CSAIL Alliances’ Startup Connect.

             6.       The Managing Member of S3G, who is also the named inventor of the asserted

patents, is an award-winning MIT-trained researcher, technologist and inventor who has used

and continues to use innovative technologies to address many of the world’s critical problems,



                                                       2

67406264v2
                  Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 3 of 24




including poverty, access to financial services and access to clean drinking water. The World

Economic Forum has recognized him for his professional accomplishments, commitment to

society and potential to contribute to shaping the future of the world.

             7.       S3G is informed and believes, and on that basis alleges, that QV21 is a Delaware

corporation having a place of business at 609 Castle Ridge Road, Suite 320, Austin, TX 78746.

S3G is further informed and believes, and on that basis alleges, that QV21 derives a significant

portion of its revenue from the promotion and/or sale of its products and services, and use of its

supporting system(s), server(s), and software, including at least The Logistics Framework (TLF)

platform, including the TLF Driver module for devices running the Android operating system,

other QV21 applications for smartphones and other devices, and its other supporting system(s),

server(s), and software (“Accused Instrumentalities”). S3G is informed and believes, and on that

basis alleges, that, at all times relevant hereto, Defendant has conducted and continues to conduct

business, including the manufacture, use, distribution, promotion, and/or the offer for sale and

sale of its products and services, including the Defendant app in this Judicial District. On

information and belief, Defendant does business itself, or through its subsidiaries, affiliates, and

franchisees, in the State of Texas and the Western District of Texas.

                                                 PATENTS

             8.       United States Patent No. 8,572,571 (the “’571 patent”) entitled “Modification of

Terminal and Service Provider Machines Using an Update Server Machine” was duly and legally

issued on October 29, 2013. A true and correct copy of the ’571 patent is attached hereto as

Exhibit “A” and incorporated herein by this reference. By a series of assignments, S3G is now

the assignee of the entire right, title and interest in and to the ’571 patent, including all rights to

enforce the ’571 patent and to recover for infringement. The ’571 patent is valid and in force.



                                                      3

67406264v2
                  Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 4 of 24




             9.       United States Patent No. 9,304,758 (the “’758 patent”) entitled “Modification of

Terminal and Service Provider Machines Using an Update Server Machine” was duly and legally

issued on April 5, 2016. A true and correct copy of the ’758 patent is attached hereto as Exhibit

“B” and incorporated herein by this reference. S3G is the assignee of the entire right, title and

interest in and to the ’758 patent, including all rights to enforce the ’758 patent and to recover for

infringement. The ’758 patent is valid and in force.

                         The Technical Problems Addressed by the Patents-in-Suit

             10.      The ’571 and ’758 patents (collectively, the “Asserted Patents”) disclose that at

the time of the invention, often times, after a computerized system has been initially constructed,

modifications may be required, either to improve the functionality of the system or to customize

the system to meet new requirements. Typically, a software application includes computer-

executable instructions that are not able to be edited or modified directly by a developer.

Instead, the developer may make the required changes by either creating or editing original

source code. Once edited or modified, the updated source code must then be recompiled or

translated into an updated set of computer-executable instructions. These updated set of

computer-executable instructions often includes a relatively large amount of information, which

must then be distributed to the hardware devices in the system as an updated software

application. ‘571 Patent, Col. 2:1-17. 1

             11.      At the time of the invention, in many situations it may be difficult to distribute a

newly compiled version of the updated software application to all of the devices in the system.

This is particularly true if the system is distributed over a large geographic area making it

difficult to locate each system device and transport it to a central location where the newly



1
    Unless otherwise indicated, all citations are to the ’571 patent.

                                                        4

67406264v2
               Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 5 of 24




updated computer-executable instructions can be uploaded. This lack of physical access to the

devices often means that the new software application cannot be uploaded using a traditional

wired connection (e.g., an interface cable). Col. 2:18-26.

             12.   The Asserted Patents further explain that using a wireless communications

network to upload the updated computer-executable instructions also has several significant

drawbacks. First, the size of the updated computer-executable instructions may exceed the

transmission capabilities of the communications network, i.e., the size of the file is too large to

be uploaded. Second, even if the updated computer-executable instructions can be uploaded and

transmitted over the wireless network, it may take an excessive amount of time. Third, these

problems are exacerbated if (1) the computer system includes a large number of devices that

must be updated with the modified computer-executable instructions and (2) the devices contain

different versions of the application or multiple applications need updates. Col. 2:26-52.

                           The Claimed Solution to the Technical Problems

             13.   The Asserted Patents are directed to a technological solution, i.e., improving the

way computers operate. In particular, the Asserted Patents claim a specific computerized system

able to provide efficient modification of a specific type of software applications that are

distributed across a network of remote devices. Col. 2:53-55. As an example, FIG. 1 (below)

discloses, and the Asserted Patents claim, a unique and very specific type of computer system

structure involving three entities: a service provider machine 110, a terminal machine 120 and an

update server machine 102. Within this specific system, a terminal machine 120 and a service

provider machine 110 communicate via applications running on the machines (as depicted by the

vertical arrows in the figure).




                                                    5

67406264v2
               Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 6 of 24




             14.   As shown below in FIG. 2, the applications running on these machines have a

very specific structure: namely, the terminal application 122 comprises first computer-executable

instructions 224, which has been construed to mean “computer instructions that can be directly

executed on a processor,” 2 and first code 222. Col. 7:40-45. The Asserted Patents expressly

define that “code” is not just any generic software code; instead, the Asserted Patents teach a

very specific structure for “code,” clearly stating that “[t]he code represents at least some

information that must be translated by the software application before it can be implemented on




2
 See S3G Tech. LLC v. Unikey Techs., Inc., Civil Action No. 6:16-cv-400-RWS-KNM, Dkt. 74
[Report and Recommendation of United States Magistrate Judge], attached hereto as Exhibit C;
see also Dkt. 91 [Order Adopting Rep. & Rec. of Mag. Judge], attached hereto as Exhibit D.


                                                  6

67406264v2
               Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 7 of 24




the machine processor.” Col. 4:21-25 (emphasis added). 3 The terminal application conducts the

terminal machine’s portion of the dialogue with the service provider machine.




             15.   In like fashion, as shown in FIG. 2, the service provider machine runs an

application having a very specific structure: namely, the provider application 112 comprises

second computer-executable instructions 214, which can be directly executed on a processor, and

second code 212, which must be translated before it can be executed on a processor. The

provider application conducts the service provider’s portion of the dialogue with the terminal

machine.

             16.   FIGS. 1 and 2 also show that the computer system structure in the Asserted

Patents is unique in having a third entity, an update server machine. The update server machine



3
 Consistent with the specification, the term "code" has been construed to mean "information that
must be translated before it can be executed on a processor." See Exhibit C at Appendix A.

                                                    7

67406264v2
               Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 8 of 24




is able to communicate with both the terminal machine and the service provider machine (as

depicted by the diagonal arrows in the FIG. 1). The update server machine also has a unique and

very specific data structure for communicating with the terminal and service provider machines:

namely, the update server machine sends one or more dialogue modules, which has been

construed to mean “code or instructions related to a dialogue sequence.” 4

             17.    As part of the dialogue between the terminal machine and the service provider

machine, the terminal machine is modified by receiving a terminal dialogue module. As noted,

the dialogue module is a specific structure that contains information that must be translated by

the software application before it can be implemented on the machine processor. After receiving

the dialogue module, specific actions can be taken. For example, the dialogue module may

replace existing terminal code already saved on the terminal machine or the terminal code may

supplement other code previously saved on the terminal machine. Col. 8:44-52. These steps

produce first updated code, which adapts the terminal application to display a further prompt for

the terminal machine’s portion of a modified dialogue sequence with the service provider

machine. Significantly, when terminal and service provider applications are modified using a

dialogue module it does not result in replacing the prior applications with entirely new

applications. This is important because this system with its specific structures results in a number

of technological benefits: namely, computing resource, improved network utilization, and design

efficiencies. Col. 6:47-49; 14:43-48; FIGS. 8A-B.

             18.    During litigation of the Asserted Patents, a Court also held that the “dialogue

module” is a very specific type of structure:

             The recital [in the claims] of “sending a . . . dialogue module” demonstrates that
             the claim uses the term “module”’ to refer to a particular type of structure rather


4
    Id.

                                                      8

67406264v2
               Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 9 of 24




             than to any structure for performing a function. Further, the specification is
             consistent with such an interpretation by disclosing that a “dialogue module” can
             contain code or other data and can be communicated….

Exhibit C at 12 (emphasis added).

             19.    The Court also held that the claimed three entity system of the Asserted Patents

also is a particular structure. Specifically, the Court stated that “the surrounding claim language

[of terminal machine] provides details regarding how the terminal machine interacts with other

components . . . in a way that . . . inform[s] the structural character of [it] or otherwise impart[s]

structure.” Id. at 23. The Court held that “[s]ubstantially the same analysis” applies to service

provider and update server machines. Id. at 26, 29.

             20.    Among other features, the Asserted Patents thus claim an unconventional and

inventive solution to the problem of transmitting large executable files required to replace

applications running on remote devices, which previously required networks having massive

bandwidth. Specifically, the Asserted Patent disclose the unconventional and inventive system

and method of transmitting dialogue modules to terminal and service provider machines to

modify and/or update software applications running on those machines. The software

applications also are unconventional and inventive in utilizing both computer-executable

instructions, which can be directly executed on a processor, and code, which must be translated

before it can be executed on a processor, to solve this technological problem.

             21.    The use of “dialogue modules” containing “code” also results in various technical

benefits. For example, as the Asserted Patents explain, transmitting an entire software

application may represent a “large amount of information” that may not be feasible to transmit

due to bandwidth limitations on data transfer over the network. Col. 2:31-32. And, even if an

upload of the entire modified application is possible, it may take an unacceptable amount of time

due to the slow transfer rate of a wireless network.” Col. 2:40-44. By comparison, the Asserted

                                                     9

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 10 of 24




Patents disclose that, “[i]n a preferred embodiment, the dialogue module is less than 1 Mb to

facilitate communication over a network with limited data transfer capacity.” Col. 6:47-49.

Therefore, the use of the “dialogue modules” reduces network bandwidth utilization, thereby

allowing efficient modification of applications running on remote devices on a network. Another

benefit of using “dialogue modules” is that it enables the use of design tools that facilitate their

development and modification. Col. 14:43-48, FIGS. 8A,B. These tools thus enable and

improve the efficiency of modifying applications.

             22.    During the prosecution of the Asserted Patents, the United States Patent Examiner

allowed the claims because, among other things, this unique structure described and claimed in

the Asserted Patents was not known and would not have been obvious:

             As Applicants pointed out in the Remarks, the prior art of record do not
             disclose and/or fairly suggest at least claimed limitations recited in such
             manners in independent claim 1 " ... an update server machine comprising a
             processor and operable for sending a terminal dialogue module to the terminal
             machine and a provider dialogue module to the service provider machine to allow
             the terminal machine and the service provider machine to conduct a dialogue
             sequence with each other []....wherein the terminal application comprises a first
             set of computer-executable instructions and a first set of code, wherein the
             first set of computer-executable instructions are able to execute directly on a
             terminal processor of the terminal machine, and wherein the first set of code
             is not able to execute directly on the terminal processor; ... wherein the first set
             of updated code adapts the terminal application to use a second sequence of
             prompts and a second sequence of data entries for the terminal machine's portion
             of a modified dialogue sequence with the service provider machine...
             These claimed limitations are not present in the prior art of record and
             would not have been obvious, thus all pending claims are allowed.
Exhibit E [’571 FH, Notice of Allowability, dated July 11, 2013, at Examiner’s Statement of

Reasons for Allowance] (emphasis added).

                                      FIRST CLAIM FOR RELIEF

                                     Infringement of the ’571 patent

             23.    S3G refers to and incorporates herein by reference the preceding paragraphs.

                                                     10

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 11 of 24




             24.   Qv21, by the acts complained of herein, and by making, using, selling, offering

for sale, and/or importing in the United States, including in the Western District of Texas,

instrumentalities embodying the invention, has in the past, does now, and continues to infringe

the ’571 patent directly, contributorily, and/or by inducement, literally and/or under the doctrine

of equivalents, in violation of 35 U.S.C. § 271.

             25.   At least since the filing of this complaint, Qv21 has had actual knowledge of the

’571 patent.

             26.   On information and belief, QV21 has directly infringed one or more claims of the

’571 patent by making, using, importing, supplying, selling, or offering for sale the Accused

Instrumentalities. By doing so, QV21 has directly infringed at least claim 2 of the ’571 patent.

             27.   QV21 provides a system for modifying a terminal machine and a service provider

machine.

             28.   The accused system includes an update server machine (e.g., a smart phone or

other computing device accessing the QV21 system, e.g., accessing the QV21 TLF Dispatcher

module) comprising a processor and operable for sending a terminal dialogue module (e.g.,

terminal machine portion of a scheduled job) to the terminal machine (e.g., an Android smart

phone or other Android computing device running the QV21 TLF Driver module) and a provider

dialogue module (e.g., service provider machine portion of a scheduled job) to the service

provider machine (e.g., QV21 server) to allow the terminal machine (e.g., an Android smart

phone or other Android computing device running the QV21 Driver module) and the service

provider machine (e.g., QV21 server) to conduct a dialogue sequence (e.g., series of prompts and

corresponding user data entries) with each other. The accused system includes an update server

machine (e.g., a smart phone or other computing device accessing the QV21 TLF Dispatcher



                                                   11

67406264v2
             Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 12 of 24




module) comprising a processor. Alternatively, the accused system includes an update server

machine (e.g., QV21 server) comprising a processor. One of ordinary skill would understand

that smart phones or other computing devices necessarily comprise a processor, e.g., to run the

operating system, applications, etc. The accused system includes an update server machine (e.g.,

a smart phone or other computing device accessing the QV21 TLF Dispatcher module) that is

operable for sending a terminal dialogue module (e.g., terminal machine portion of a scheduled

job) to the terminal machine (e.g., an Android smart phone or other Android computing device

running the QV21 TLF Driver module). Alternatively, the accused system includes an update

server machine (e.g., QV21 server) that is operable for sending a terminal dialogue module (e.g.,

terminal machine portion of a scheduled job) to the terminal machine (e.g., an Android smart

phone or other Android computing device running the QV21 Driver module (terminal

application)). The QV21 system can be accessed from any device, including PCs, Android and

iOS tablets, and Android and iOS phones. Therefore, these and other devices that can access the

QV21 system constitute update server machine, which is a computing device capable of sending

one or more dialogue modules. For example, without limitation, a dialogue module is sent from

a dispatcher’s device accessing the QV21 Dispatcher module to the QV21 server. The QV21

server then sends information to a driver’s QV21 app, e.g., running the TLF Driver module. On

information and belief, the format of the information that is sent from the QV21 server to the

QV21 app is, for example, JSON. The accused system includes an update server machine (e.g., a

smart phone or other computing device accessing the QV21 Dispatcher module) that is operable

for sending a provider dialogue module (e.g., service provider machine portion of a scheduled

job) to the service provider machine (e.g., QV21 server). This is done using, for example,

HTTP. For example, without limitation, after receiving the respective dialogue module, drivers



                                                12

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 13 of 24




can view scheduled jobs. For example, without limitation, after receiving a respective dialogue

module, a driver will be prompted to enter “vehicle inspection and hours of service” associated

with one or more scheduled jobs. In response to these prompts, the driver selects the appropriate

data entry (e.g., button), for example, without limitation, on-duty, off-duty, driving, etc.

Thereafter, the driver is provided additional prompts. Alternatively, the accused system includes

an update server machine (e.g., QV21 TLF platform) that is operable for sending a provider

dialogue module (e.g., service provider machine portion of a scheduled job) to the service

provider machine (e.g., QV21 server).

             29.   The accused system includes a terminal machine (e.g., an Android smart phone or

other Android computing device running the QV21 Driver module) that is configured to run a

terminal application (e.g., QV21 Driver module for Android) that conducts the terminal

machine’s portion of the dialogue sequence (e.g., series of prompts and corresponding user data

entries) with the service provider machine (e.g., QV21 server). The terminal application

conducts the terminal machine's portion of the dialogue sequence with the service provider

machine because, for example, without limitation, using the QV21 Driver module, a driver is

able to access, edit and update information associated with a scheduled job. The driver is

prompted to edit or update the scheduled job, e.g., through vehicle inspection and hours of

service. This information is necessarily communicated to the QV21 server because, for example,

without limitation, it must be stored and available to the dispatcher, including in the future, and

also for “daily reports.” The terminal application is operable for displaying a prompt in a first

sequence of prompts and accepting a user data entry in an associated first sequence of user data

entries as explained herein, including above. The accused system includes a terminal application

(e.g., QV21 Driver module for Android), and one of ordinary skill would understand that the



                                                  13

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 14 of 24




QV21 Driver module for Android comprises a first set of computer executable instructions and a

first set of code, wherein the first set of computer-executable instructions are able to execute

directly on a terminal processor of the terminal machine, and wherein the first set of code is not

able to execute directly on the terminal processor. For example, without limitation, the Android

Runtime (ART) comprises computer executable instructions that are able to execute directly on a

terminal processor, while the app’s bytecode is not able to execute directly on the terminal

processor.

             30.   The accused system includes a service provider machine (e.g., QV21 server) that

is configured to run a provider application (e.g., QV21 server application) that conducts the

service provider machine's portion of the dialogue sequence (e.g., series of prompts and

corresponding user data entries) with the terminal machine. As explained herein, user data

entries (corresponding to the prompts) are communicated from the terminal application on the

terminal machine to the provider application on the service provider machine. The accused

system includes a provider application (e.g., QV21 server application, which, upon information

and belief, is a .Net application), and one of ordinary skill would understand that the QV21

server application comprises a second set of computer-executable instructions and a second set

of code, wherein the second set of computer-executable instructions are able to execute directly

on a provider processor of the service provider machine, and wherein the second set of code is

not able to execute directly on the provider processor. For example, without limitation, the CLR

that manages the execution of the .Net program comprises computer-executable instructions

which are able to execute directly on a provider processor, while the .Net program is not able to

execute directly on the provider processor.




                                                  14

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 15 of 24




             31.   In the accused system, the terminal dialogue module (e.g., terminal machine

portion of a scheduled job) modifies the first set of code to produce a first set of updated code

wherein the first set of updated code adapts the terminal application to use a second sequence of

prompts and a second sequence of data entries for the terminal machine's portion of a modified

dialogue sequence (e.g., series of prompts and corresponding user data entries) with the service

provider machine. As explained above, when a dispatcher inputs a scheduled job using the

QV21 system, information is communicated to the driver’s QV21 app (terminal application on

the terminal machine). As also explained above, without limitation, the dialogue sequence (e.g.,

series of prompts and corresponding user data entries) is evidenced in the one or more prompts

associated with a scheduled job. In response, the user selects the appropriate data entry (e.g.,

button), e.g., on-duty, off-duty, etc. Additional prompts and associated data entries include, for

example, without limitation, “Dispatchers commands … and the responses.” At least a portion

of the information is necessarily stored on the terminal machine because, for example, without

limitation, the scheduled job is necessarily available, even later, on the driver’s Android device

and allows the driver to select it even at a later time. Therefore, the terminal dialogue module

modifies the first set of code to produce a first set of updated code. The first set of updated code

adapts the terminal application to use a second sequence of prompts and a second sequence of

data entries for the terminal machine's portion of a modified dialogue sequence with the service

provider machine. For example, without limitation, as already explained herein, a second

sequence of prompts and a second sequence of data entries is demonstrated when new scheduled

jobs are added or updated, and they appear on the driver’s Android device. This necessarily

represents a modified dialogue sequence with the service provider machine. In the accused

system, the provider dialogue module (e.g., service provider machine portion of a scheduled job)



                                                  15

67406264v2
             Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 16 of 24




modifies the second set of code to produce a second set of updated code wherein the second set

of updated code adapts the provider application to use a second sequence of prompts and a

second sequence of data entries for the service provider machine's portion of the modified

dialogue sequence with the terminal machine. As discussed herein, when a dispatcher inputs a

scheduled job using their device (e.g., PC or mobile device), information is communicated to the

QV21 server application (provider application on the service provider machine). As also

explained herein, the dialogue sequence (e.g., series of prompts and corresponding user data

entries) is evidenced in the one or more prompts and the corresponding user data entry (e.g.,

button). Additional prompts and data entries include, for example, without limitation,

“Dispatchers commands … and the responses. At least a portion of the information is

necessarily stored on the provider machine because, for example, without limitation, the

scheduled job is available on the QV21 server as well as on different devices, including at a later

time. Therefore, the provider dialogue module modifies the second set of code to produce a

second set of updated code. The second set of updated code adapts the provider application to

use the second sequence of prompts and the second sequence of data entries for the service

provider machine's portion of the modified dialogue sequence with the terminal machine. For

example, without limitation, as already explained herein, a second sequence of prompts and a

second sequence of data entries is demonstrated when new scheduled jobs are added or updated,

and they appear on a driver’s Android device. In the accused system, the terminal dialogue

module (e.g., terminal machine portion of a scheduled job) does not modify the first set of

computer-executable instructions, as is readily understood by one of ordinary skill. For example,

without limitation, as already explained herein, ART comprises the first set of computer-

executable instructions and is not modified by the terminal dialogue module. In the accused



                                                16

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 17 of 24




system, the provider dialogue module (e.g., service provider machine portion of a scheduled job)

does not modify the second set of computer-executable instructions, as is readily understood by

one of ordinary skill. For example, without limitation, as already explained herein, the CLR

comprises the second set of computer-executable instructions and is not modified by the provider

dialogue module.

             32.   On information and belief, QV21 has knowingly and actively induced the

infringement of one or more of the ’571 patent claims by, inter alia, marketing, promoting, and

offering for use the Accused Instrumentalities, knowingly and intending that the use of such

instrumentalities by QV21 customers and by users infringes the ’571 patent. For example, QV21

intends to induce such infringement by, among other things, promoting users to download and

run its mobile applications, including at least applications for devices running the Android

operating system, knowing that the use of the its applications on a user’s portable device or smart

phone in connection with supporting systems such as its server(s) infringes one or more claims

of the ’571 patent.

             33.   On information and belief, QV21 has contributed to the infringement of the ’571

patent by, inter alia, marketing and promoting products and services. Defendant has used and

promoted within the United States the Accused Instrumentalities, which are not staple articles or

commodities of commerce suitable for substantial non-infringing use, and are known by QV21 to

be especially made or especially adapted to the infringe the ’571 patent. As a result, QV21’s

Accused Instrumentalities have been used by its customers and by users to infringe the ’571

patent. QV21 continues to engage in acts of contributory infringement of the ’571 patent.

             34.   By reason of the acts of QV21 alleged herein, S3G has suffered damage in an

amount to be proved at trial.



                                                  17

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 18 of 24




             35.   QV21 threatens to continue to engage in the acts complained of herein and, unless

restrained and enjoined, will continue to do so, all to S3G’s irreparable injury. It would be

difficult to ascertain the amount of compensation that would afford S3G adequate relief for such

future and continuing acts, and a multiplicity of judicial proceedings would be required. S3G

does not have an adequate remedy at law to compensate it for the injuries threatened.

                                   SECOND CLAIM FOR RELIEF

                                    Infringement of the ’758 patent

             36.   S3G refers to and incorporates herein by reference preceding paragraphs.

             37.   QV21, by the acts complained of herein, and by making, using, selling, offering

for sale, and/or importing in the United States, including in the Western District of Texas,

instrumentalities embodying the invention, has in the past, does now, and continues to infringe

the ’758 patent directly, contributorily, and/or by inducement, literally and/or under the doctrine

of equivalents, in violation of 35 U.S.C. § 271.

             38.   At least since the filing of this complaint, QV21 has had actual knowledge of the

’758 patent.

             39.   On information and belief, QV21 has directly infringed one or more claims of the

’758 patent by making, using, importing, supplying, selling, or offering for sale the Accused

Instrumentalities. By doing so, QV21 has directly infringed at least claim 1 of the ’758 patent.

             40.   The accused system includes a method of conducting a dialogue between a

terminal machine and a service provider machine.

             41.   The accused system includes a method comprising displaying a first prompt on a

terminal display of a terminal machine (e.g., an Android smart phone or other Android

computing device running the QV21 Driver module) by running a terminal application (e.g.,



                                                   18

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 19 of 24




QV21 Driver module for Android), the terminal application comprising first computer-

executable instructions and first code that conduct the terminal machine's portion of the dialogue.

The terminal application displays a first prompt and accepts a first data entry at the terminal

machine, wherein the first data entry is associated with the first prompt. For example, without

limitation, using the QV21 Driver module, a driver is able to go “On Duty” to his or her job, and

the user is prompted to enter either “On Duty” or “Off Duty” for checking into the job.

Additionally, a driver is prompted to enter “vehicle inspection and hours of service.” . The

driver is also prompted with “Dispatcher commands” and is able to provide responses to those

prompts, e.g., responses to the commands. This information is necessarily communicated to the

QV21 server because, for example, without limitation, it must be stored and available to the user

in the future, and is available in “daily reports.” The TLF Driver module is compatible with and

runs on Android smart phones and other Android computing devices. For example, the TLF

Driver module “contains our custom application designed specifically to harness the computing

power and cost-effectiveness of the Android operating system on smartphones.” One of ordinary

skill would understand that the terminal application (e.g., QV21 Driver module for Android)

comprises first computer executable instructions and first code. For example, without limitation,

the Android Runtime (ART) comprises computer executable instructions, while the app’s

bytecode comprises code.

             42.   As explained above, the accused system includes a method comprising accepting

a first data entry at the terminal machine (e.g., an Android smart phone or other Android

computing device running the QV21 Driver module), wherein the first data entry is associated

with the first prompt.




                                                 19

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 20 of 24




             43.   The accused system includes a method comprising communicating information

from the terminal machine (e.g., an Android smart phone or other Android computing device

running the QV21 Driver module) to the service provider machine (e.g., QV21 server), the

information associated with the first data entry, the service provider machine (e.g., QV21 server)

using a provider application (e.g., QV21 server application), the provider application comprising

second computer-executable instructions and second code that conduct the service provider

machine's portion of the dialogue. In the accused system, information from the terminal machine

is communicated to the service provider machine, the information associated with the first data

entry. For example, without limitation, using the QV21 Driver module, a driver is able to enter

vehicle inspection and hours of service. This information is necessarily communicated to the

QV21 server because, for example, without limitation, it must be stored and available to the

dispatcher in the future and in “daily reports.” The provider application (e.g., QV21 server

application, which, upon information and belief, is a .Net application) runs on the service

provider machine (e.g., QV21 server), and one of ordinary skill would understand that the QV21

server application comprises second computer-executable instructions and second code. For

example, without limitation, the CLR that manages the execution of the .Net program comprises

computer-executable instructions, while the .Net program comprises code.

             44.   The accused system includes a method comprising receiving, at the terminal

machine (e.g., an Android smart phone or other Android computing device running the QV21

Driver module), a terminal dialogue module (e.g., terminal machine portion of a scheduled job)

that replaces at least a portion of the first code to produce first updated code, wherein the first

updated code adapts the terminal application (e.g., QV21 Driver module for Android) to display

a second prompt for the terminal machine's portion of a modified dialogue sequence (e.g., series



                                                  20

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 21 of 24




of prompts and corresponding user data entries) with the service provider machine, wherein at

least one of the first code, second code, and first updated code comprise Java Byte code. For

example, when a dispatcher inputs a scheduled job using the QV21 Dispatch module,

information is communicated to the driver’s QV21 Driver module (terminal application on the

terminal machine). The format of the information that is sent from the QV21 server to the

driver’s QV21 app is, based on information and belief, for example, JSON. At least a portion of

the information is necessarily stored on the terminal machine because, for example, without

limitation, the scheduled job appears on the driver’s Android device and allows the driver to

select it even at a later time. Therefore, the terminal dialogue module replaces at least a portion

of the first code to produce first updated code. The dialogue sequence (e.g., series of prompts

and corresponding user data entries) is evidenced in the one or more prompts associated with a

scheduled job and the corresponding user data entry of selecting hours of service (e.g., button),

for example, without limitation, on-duty, off-duty, driving, etc. Additional prompts and

associated data entries include, for example, without limitation, “Dispatcher commands ... and

the responses.” At least one of the first code, second code, and first updated code comprise Java

Byte code. As explained above, the terminal application is identified as, for example, without

limitation, the QV21 Driver module for Android, and the first code is, for example, without

limitation, the app’s bytecode. One of ordinary skill would understand this to comprise Java Byte

code.

             45.   On information and belief, QV21 has knowingly and actively induced the

infringement of one or more of the ’758 patent claims by, inter alia, marketing, promoting, and

offering for use the Accused Instrumentalities, knowingly and intending that the use of such

instrumentalities by QV21 customers and by users infringes the ’758 patent. For example, QV21



                                                 21

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 22 of 24




intends to induce such infringement by, among other things, promoting users to download and

run its mobile applications, including at least applications for devices running the Android

operating system, knowing that the use of the its applications on a user’s portable device or smart

phone in connection with supporting systems such as its server(s) infringes one or more claims

of the ’758 patent.

             46.   On information and belief, QV21 has contributed to the infringement of the ’758

patent by, inter alia, marketing and promoting products and services. Defendant has used and

promoted within the United States the Accused Instrumentalities, which are not staple articles or

commodities of commerce suitable for substantial non-infringing use, and are known by QV21 to

be especially made or especially adapted to the infringe the ’758 patent. As a result, QV21’s

Accused Instrumentalities have been used by its customers and by users to infringe the ’758

patent. QV21 continues to engage in acts of contributory infringement of the ’758 patent.

             47.   By reason of the acts of QV21 alleged herein, S3G has suffered damage in an

amount to be proved at trial.

             48.   QV21 threatens to continue to engage in the acts complained of herein and, unless

restrained and enjoined, will continue to do so, all to S3G’s irreparable injury. It would be

difficult to ascertain the amount of compensation that would afford S3G adequate relief for such

future and continuing acts, and a multiplicity of judicial proceedings would be required. S3G

does not have an adequate remedy at law to compensate it for the injuries threatened.

                                            JURY DEMAND

             49.   S3G demands a jury trial on all issues so triable.

                                        PRAYER FOR RELIEF

             WHEREFORE, S3G prays for relief as follows:



                                                    22

67406264v2
                  Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 23 of 24




             A.       For an order finding that ’571 and ’758 patents are valid and enforceable;

             B.       For an order finding that Defendant has infringed ’571 and ’758 patents directly,

contributorily and/or by inducement, in violation of 35 U.S.C. § 271;

             C.       For an order finding that Defendant’s infringement is willful;

             D.       For an order temporarily, preliminarily and permanently enjoining Defendant, its

officers, directors, agents, servants, affiliates, employees, subsidiaries, divisions, branches,

parents, attorneys, representatives, privies, and all others acting in concert or participation with

any of them, from infringing ’571 and ’758 patents directly, contributorily and/or by inducement,

in violation of 35 U.S.C. § 271;

             E.       For an order directing Defendant to file with the Court, and serve upon S3G’s

counsel, within thirty (30) days after entry of the order of injunction, a report setting forth the

manner and form in which it has complied with the injunction;

             F.       For an order awarding S3G general and/or specific damages adequate to

compensate S3G for the infringement by Defendant, including a reasonable royalty and/or lost

profits, in amounts to be fixed by the Court in accordance with proof, including enhanced and/or

exemplary damages, as appropriate, as well as all of the profits or gains of any kind made by

Defendant from its acts of patent infringement;

             G.       For an order awarding S3G pre-judgment interest and post-judgment interest at

the maximum rate allowed by law;

             H.       For an order requiring an accounting of the damages to which S3G is found to be

entitled;

             I.       For an order declaring this to be an exceptional case pursuant to 35 U.S.C. § 285

and awarding S3G its attorneys’ fees;



                                                      23

67406264v2
              Case 6:20-cv-00042-ADA Document 1 Filed 01/22/20 Page 24 of 24




             J.   For an order awarding S3G its costs of court; and

             K.   For an order awarding S3G such other and further relief as the Court deems just

and proper.



 DATED: January 22, 2020                        Respectfully Submitted,


                                                By: /s/ Charles Ainsworth

                                                Charles Ainsworth
                                                State Bar No. 00783521
                                                Robert Christopher Bunt
                                                State Bar No. 00787165
                                                PARKER, BUNT & AINSWORTH, P.C.
                                                100 E. Ferguson, Suite 418
                                                Tyler, TX 75702
                                                903/531-3535
                                                E-mail: charley@pbatyler.com
                                                E-mail: rcbunt@pbatyler.com




                                                  24

67406264v2
